internal_revenue_service number release date index number 468b ------------------------ ------------------------------------------- ------------------------- ---------------------------------- --------------------------- - department of the treasury washington dc third party communication congressional government dates of communication date date date date person to contact -------------------------- id no ------------ telephone number -------------------- refer reply to cc ita b07 plr-146027-05 date date legend company ------------------------------------------------- a b c d ---------------------------------------- --------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------- ------------------------------ f g h ------------- ----------- -------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- -------------------------- ------------------------------ ---------------------------------- ------------------------------------------------------ ---------------------------------------------- -------------------------------------------- ---------------------------------------------------------------------------------------------------- ------- ------- -------------------------- ------------------ i j l m n o p year year date date number ----------- dollar_figurex ---------------- plr-146027-05 dear ---------- this is in response to your ruling_request on behalf of company dated august that upon irrevocable assignment to j or l respectively of the company’s that the escrow accounts are qualified settlement funds within the meaning of as amended on date and on date and supplemented by correspondence dated date date date date date date two letters date two letters and date you requested the following rulings concerning the tax treatment of certain escrow accounts required by and established pursuant to law sec_1_468b-1 of the income_tax regulations and payments made by company to these escrow accounts are fully deductible or reversionary_interest in the escrow accounts established by company with the b pursuant to a d relating to g product sales in j and in l the escrow accounts are qualified settlement funds within the meaning of sec_1_468b-1 of the income_tax regulations and payments made by company to these escrow accounts are fully deductible or reversionary_interest in the escrow accounts established by company with the b pursuant to a d relating to g product sales in j or in l payments made by the company to these escrow accounts are ordinary and necessary business_expenses and under sec_162 and sec_461of the code are fully deductible a taxpayer conference of right was held on date that upon irrevocable assignment to j or l respectively of the company’s facts company is a corporation engaged in the manufacture and wholesale distribution the cs brought a consolidated suit against the major manufacturers and sellers only of i brands of f a type of g product company uses an accrual_method of accounting manufacturers of g including f products the suit asserted various claims for monetary equitable and injunctive relief including consumer protection and or antitrust laws company was not a party defendant in the suit brought by the cs against the major manufacturers of g products against the major manufacturers of g products under the a the party defendant on date the cs entered into a settlement agreement a to resolve litigation the party defendant manufacturers believed that the manufacturers of g plr-146027-05 manufacturers of g products are required to establish escrow accounts and make annual payments in perpetuity into escrow for the benefit of the cs the a provides that all payments are in settlement of h the party defendants’ ongoing payments to the escrow accounts are determined by a formula based on their f sales in exchange for these payments the defendant manufacturers of g products are absolutely and unconditionally released and forever discharged from all claims that the cs directly indirectly derivatively or in any other capacity ever had now have or hereafter can shall or may have against the defendant manufacturers from liability relating to past present and certain future claims stemming from the use sale distribution manufacture development advertising or marketing of f under the a these escrow accounts are expressly intended to be treated as qualified settlement funds for federal_income_tax purposes products not named as party defendants in litigation also contributed to the harms eg relating to p alleged by the cs consequently the party defendant manufacturers of g products demanded as a condition of the settlement that nonparty manufacturers of g products be required to share the financial burdens and make deposits into escrows as well the cs of which j and l are parties agreed in relevant part the a directs the cs to require that certain nonparty manufacturers of which company is one establish escrow accounts further to accomplish this each c is required to have o ie a d a model d was incorporated into and made an integral part of the a approved by the court having jurisdiction each c has a d the a to assume a share of the financial burdens ie the c-borne costs created by the use of f a type of g products the d applies to any nonparty manufacturer of g products selling f within a c the amount of any manufacturer’s annual deposits into the escrow accounts required by the d is based on the manufacturer’s sales of f during the year in question any escrow accounts set up for this purpose must be approved by one of the cs company has not opted into the a therefore as a nonparty manufacturer of g products selling f within a c company is required to establish escrow accounts under each c’s d above and have made written demands for the deposits in year company established the escrow accounts and began making annual deposits to the escrow accounts on date company transferred the escrow accounts to b institution to date company has deposited a total of dollar_figurex in accordance with the above as long as company remains a g product manufacturer selling f within a c it will continue to be required to make annual deposits into such escrow accounts based on its f sales either at b or similar financial institutions the escrow accounts exist to satisfy c claims the objective of the d is to force nonparty manufacturers who refuse to opt into the cs advised company of its duty to deposit funds in accordance with the company expects that claims for reimbursement for the costs of identical harms plr-146027-05 brought against company within number after the date such funds are placed into escrow company may not access the funds for any purpose other than satisfying c claims during the number period under the model d any remainder will revert to company reversionary_interest after those periods lapse alleged by the cs and settled under the terms of the a will be made against all the contributed funds if successful the funds will be used to satisfy the c’s claims and nothing will remain to revert to company nonparty manufacturer of g to irrevocably assign its reversionary_interest in the escrow accounts to j or to l respectively and providing that immediately upon the irrevocable assignment of the reversionary_interest in the escrow account the monies in the escrow account may be used to resolve or satisfy claims relating to the harm caused by the manufacture and the sale of f see m and n number and on date company amended its submission by requesting ruling number at its conference of right held on date and in its post-conference submission company indicated its preference for requested ruling number on date company amended its submission by requesting ruling in year j and l both of which are members of the cs each o permitting a requested ruling sec_1_468b-1 provides that a qualified_settlement_fund is a fund account escrow account classification sec_468b of the code provides in part that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax pursuant to the authority of sec_468b the secretary has published sec_1_468b-1 through 468b-5 of the regulations regarding qualified settlement funds or trust that satisfies all three requirements of sec_1_468b-1 first sec_1_468b-1 requires that the fund account or trust is established pursuant to an order of or it is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continued jurisdiction of that governmental authority second sec_1_468b-1 requires that the fund account or trust is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation sec_1_468b-1 provides that if a fund account or trust is established to plr-146027-05 and liability act of ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure third sec_1_468b-1 provides that the fund account or trust must be a_trust under applicable state law or its assets must be otherwise segregated from other assets of the transferor and related_persons resolve or satisfy claims described in sec_1_468b-1 the assets of the fund account or trust are treated as owned by the transferor of those assets until the fund account or trust also meets the requirements of sec_1_468b-1 and c on the date the fund account or trust satisfies all the requirements of sec_1_468b-1 the transferor is treated as transferring the assets to a qualified_settlement_fund sec_1_468b-2 provides that a qualified_settlement_fund is in existence for the period that i begins on the first date on which the fund is treated as a qualified_settlement_fund under sec_1_468b-1 and ii ends on the earlier of the date the fund a no longer satisfies the requirements of sec_1_468b-1 or b no longer has any assets and will not receive any more transfers based on the facts represented in year the escrow accounts established by second with respect to sec_1_468b-1 under all these facts and company satisfied all three requirements of sec_1_468b-1 and therefore are treated as qualified settlement funds as of the date established first with respect to sec_1_468b-1 the cs are governmental authorities as the term is used in that context under the d provisions each escrow account established by company must be approved by the c for which the account is established the appropriate_official of each c has the authority to monitor and pursue in court charges against company to enforce annual compliance with the d circumstances we are persuaded that company established the escrow accounts to resolve or satisfy contested or uncontested claims that have resulted or may result from a related series of events that has occurred and that has given rise to at least one claim asserting liability arising out of a violation of law in this case no formal complaint has been legally filed against company by any of the cs however the absence of a formal complaint is not fatal to a determination that the cs have established the existence of the requisite claim or claims and asserted_liability against company and the company has established the escrow accounts to resolve or satisfy said claim or claims with respect to the event or related series of events that has already occurred is the development manufacture advertising marketing use sale and distribution of f the only g product which company sells the claim that has already arisen is that a manufacturer of f is financially liable to reimburse the cs for the costs associated with the harms related to the sale of f although company has not been plr-146027-05 named a party defendant to a suit filed by the cs the requirement of a suit asserting liability is not what the regulation requires the regulation requires only that at least one claim asserting liability has resulted or may result each of the cs has already made at least one claim asserting liability against each non-party manufacturer of f by means of having o that is a d and by means of making a written demand for deposits against company with respect to it is also clear that company established and funded the note that the facts in this case are distinguishable from example in section escrow accounts to resolve or satisfy the claims whether eventually contested or uncontested and written demand made by the cs the objective of the d is to force nonparty manufacturers who refuse to opt into the a to assume a share of the financial burdens created by the harms allegedly caused by the use of f each c has a d which applies to any nonparty manufacturer of g products selling f within a c the amount of a manufacturer’s annual deposits into the escrow accounts are based on a manufacturer’s sales of f during the year in question company is such a manufacturer and the amounts of its legally-obligated deposits are calculated on said basis therefore even in the absence of a formally-filed legal complaint the second prong under the regulation is satisfied 468b-1 k regarding a landfill operator there a corporation owned and operated a landfill in a state that required the corporation to transfer money to a_trust annually based on the total tonnage of material placed in the landfill during the year under the law the corporation is required to perform either itself or through contractors specified closure activities when the landfill is full and the trust assets would be used to reimburse the corporation for these closure costs the trust in that example is not a qualified_settlement_fund because it is established to secure the liability of the corporation to perform such closure activities the instant case does not involve a performance liability the funds transferred to the escrow accounts under a d are not used to secure the future performance of company to the contrary the funds will be used to satisfy the cs claims based on the past conduct of company conduct that is related to known harm stemming from the use of f and that has given rise to known liabilities eg increase in financial burdens on the cs are otherwise segregated from other assets of company and related_persons beginning in year company established separate escrow accounts with several leading financial institutions including accounts at b under the regulations a separate bank account is sufficient to satisfy this requirement see sec_1_468b-1 deduction of payments third with respect to sec_1_468b-1 the assets in the escrow accounts sec_162 of the code provides the general_rule that there shall be allowed plr-146027-05 as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see also sec_1_162-1 sec_461 provides in part that the amount of any deduction shall be taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 provides in part that under an accrual_method of sec_461 provides that if the taxpayer contests an asserted_liability accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability the taxpayer transfers money or other_property to provide for the satisfaction of the asserted_liability the contest with respect to the asserted_liability exists after the time of the transfer and but for the fact that the asserted_liability is contested a deduction would be allowed for the taxable_year of the transfer or for an earlier taxable_year determined after application of sec_461 then the deduction shall be allowed for the taxable_year of the transfer sec_461 provides in part that in determining whether an amount has been incurred with respect to any item during the taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs if all events have occurred which determine the fact of the liability and the amount of such liability can be determined with reasonable accuracy performance occurs with respect to a liability described in sec_1_468b-1 to the extent the transferor makes a transfer to a qualified_settlement_fund to resolve or satisfy the liability the extent a the transferor or a related_person has a right to a refund or reversion of a transfer if that right is exercisable currently and without the agreement of an unrelated_person that is independent or has an adverse_interest eg the court or agency that approved the fund or the fund claimants or b money or property is transferred under conditions that allow its refund or reversion by reason of the occurrence of an event that is certain to occur such as the passage of time or if restrictions on its refund or reversion are illusory sec_461 provides that the all_events_test is met with respect to any item sec_1_468b-3 provides that economic_performance does not occur to sec_1_468b-3 provides that for purposes of sec_461 economic sec_1_468b-3 provides that a transferor must include in gross_income sec_1_468b-3 provides that a distribution described in sec_1 468b- based on the above the amounts transferred into escrow accounts will be used plr-146027-05 any distribution it receives from a qualified_settlement_fund f or f is excluded from the gross_income of a transferor to the extent provided by sec_111 regarding the recovery_of tax_benefit items to pay money damages to the cs for liabilities that arose as a result of company’s principal business activity that is the manufacture and sale of f thus such amounts are deductible under sec_162 as ordinary and necessary business_expenses to the extent that the all events tests under sec_1_461-1 including economic_performance are met the amounts transferred into the escrow accounts would be deductible in the taxable_year transferred in this case the first prong of the all_events_test ie all the events have occurred that establish the fact of the liability is met because this is a contested liability within the meaning of sec_461 likewise the second prong ie the amount of the liability can be determined with reasonable accuracy is met because the amount of the liability can be readily ascertained based on the formula prescribed by the d finally under sec_1_468b-3 transfers to a qualified_settlement_fund to resolve or satisfy claims for which it is established constitute economic_performance therefore transfers to the escrow accounts are deductible in the taxable_year company makes the transfers to the qualified settlement funds the fact that the model d provides for a reversion of monies if any remain after number from the date of the transfers does not prevent economic_performance from occurring under the facts represented the model d provides that the monies transferred into the escrow accounts revert to company after number from the date of the transfers if the cs have not filed and prevailed on claims either by obtaining a judgment against or a settlement with company the funds exist to satisfy c claims brought against company within number after the date monies are transferred into the funds company may not access the funds for any purpose other than satisfying c claims during the number period company expects that claims will be made against all the assets of the funds and if successful the funds will be used to satisfy c claims and that nothing will remain to revert to company there is no guarantee and little likelihood that any amounts will revert to company after number the reversion in this case requires not only the passage of time but also the successful defense against claims brought by the cs before anything reverts to company although the passage of time ie number is certain to occur it is clearly uncertain whether the cs will neither file nor prevail on claims against company thus the payments are not transferred under conditions that allow its refund or reversion by reason of the occurrence of an event that is certain to occur finally company does not have a currently exercisable right to a refund or reversion however to the extent company receives any distributions from plr-146027-05 the escrow accounts eg overpayments refunds interest or other appreciation on the funds company must include such amounts in its gross_income requested ruling sec_2 and we decline to rule on requested ruling sec_2 and which are alternative plans to the transaction the company proposed in requested ruling section dollar_figure of revproc_2006_1 2006_1_irb_1 provides in relevant part that the internal_revenue_service will not issue a letter_ruling on alternative plans of proposed transactions conclusions except as expressly provided herein no opinion is expressed or implied based solely on the information provided and the representations made we in accordance with the powers of attorney on file with this office a copy of this conclude that each of the escrow accounts established with b or similar institutions as mandated by the cs each having o that is a d is treated as a qualified_settlement_fund within the meaning of sec_1_468b-1 of the regulations as of the date of the establishment of the respective escrow fund and that a deductible payment was made to a qualified_settlement_fund on the first date and each subsequent date that company transferred funds to the respective escrow fund concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to company who requested it sec_6110 of the code provides that it may not be used or cited as precedent letter is being sent to company’s authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant representations submitted by the company and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination george baker branch chief office of associate chief_counsel income_tax and accounting the rulings contained in this letter are based upon information and sincerely
